DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: The prior art of record does not disclose or fairly suggest to the skilled artisan a high-speed digital printing system for a continuous paper web comprising a web unwinding and splicing installation and a printing station, in which the unwinding and splicing installation includes two unwinding machines for two input web coil and an input cutting and splicing equipment, said printing system further comprising a splicing and rewinding installation which includes an output cutting and splicing equipment, two rewinding machines with two respective output coils and an electronic controller, wherein the output cutting and splicing equipment and the rewinding machines are switchable between a reference configuration in which a first output coil is an operating coil and the second coil is a waiting coil and a switched configuration in which the second output coil is an operating coil and the first coil is a waiting coil, when considered in combination with the other limitations recited in the instant claim.
In particular, while the general concept of a digital printing system with a web unwinding and splicing installation is known from the prior art, (see, for example, De Marco et al. US PG-PUB 2016/0244290 A1 (hereafter De Marco), considered to be the closest available prior art and the US equivalent of the EP 3059194A2 document cited on the IDS filed 7 September 2020, Butterworth US PG-PUB 2010/0264248 A1 (hereafter Butterworth), and Vachhani US PG-PUB 2020/0262219 A1 (hereafter Vachhani)), none of the cited prior art documents may be considered to disclose alone, or a combination thereof fairly suggesting to the skilled artisan in an obvious manner, the claim limitations of Applicant’s invention as laid forth by claim 1. While De Marco may be considered to disclose at least a web unwinding and splicing installation defined by the web unwinding units 32 and 33 and splicing equipment 34 disclosed in ¶ 29, a printing station 37 as described in ¶ 34, there does not appear to be a disclosure in De Marco nor obvious modification of the cited prior art of record to arrive at a printing system that also constitutes output cutting and splicing equipment arranged to receive the outgoing web from the printing station as an incoming web and can be activated for feeding the rewinding machines by cutting the incoming web and splicing the incoming web with a web of the two output coils without stopping printing (emphasis added) and (emphasis added) the output cutting and splicing equipment and the rewinding machines are switchable between a reference configuration in which a first output coil is an operating coil and the second coil is a waiting coil and a switched configuration in which the second output coil is an operating coil and the first coil is a waiting coil, such as required by the limitations recited in claim 1.
As to claim 14: The claim recites features similar to claim 1; namely, that a digital printing system comprising two unwinding machines with two feeding coils of inputs webs and splicing equipment, two rewinding machines with two respective output coils include the steps of output cutting and splicing equipment being switched from a reference configuration to a switched configuration without stopping the printing and accordingly is also indicated allowable for reasons similar to claim 1.
As to claim 15: The claim recites features similar to claims 1 and 14; namely, that a splicing and rewinding installation for an incoming continuous paper web comprises two rewinding machines for two output coils and an output cutting and splicing equipment arranged upstream of the rewinding machines, and the electronic controller responds to information associated with the incoming web and the splicing and rewinding installation for activating the switching of the output cutting and splicing equipment and the rewinding machines from the reference configuration to the switched configuration and also recites that the controller is provided for switching the functionality of the rewinding machines and the output cutting and splicing equipment between the reference configuration and the switched configuration in response to information on a reference typology and a modified typology; accordingly, the instant claim is also indicated allowable for reasons similar to claims 1 and 14.
As to claims 2-13 and 16-20: Each of said claims depends ultimately from one of claims 1 or 15 and accordingly each is indicated allowable at least by virtue of their respective dependency upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        
/RANDY W GIBSON/Primary Examiner, Art Unit 2856